UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 13-1211


THOR K. GIBSON,

                  Plaintiff - Appellant,

          v.

UNITED STATES OF AMERICA,

                  Defendant - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg.    Irene M. Keeley,
District Judge. (1:12-cv-00067-IMK-JSK)


Submitted:   May 30, 2013                    Decided:   June 4, 2013


Before SHEDD, DIAZ, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Thor K. Gibson, Appellant Pro Se.      Alan McGonigal, Assistant
United States Attorney, Wheeling, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Thor      K.   Gibson    appeals   the   district    court’s   order

dismissing    his    civil   action    without     prejudice   for   lack   of

subject matter jurisdiction.           We have reviewed the record and

find no reversible error.          Accordingly, we deny leave to proceed

in forma pauperis and dismiss the appeal for the reasons stated

by the district court.            Gibson v. United States, No. 1:12-cv-

00067-IMK-JSK (N.D.W. Va. Jan. 23, 2013).            We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                     DISMISSED




                                       2